



        


RESTRICTED STOCK GRANT NOTICE
UNDER THE
AMERICAN RENAL ASSOCIATES HOLDINGS, INC.
2016 OMNIBUS INCENTIVE PLAN


American Renal Associates Holdings, Inc., a Delaware corporation (the
“Company”), pursuant to its 2016 Omnibus Incentive Plan (the “Plan”), hereby
grants to the Participant set forth below the number of shares of Restricted
Stock set forth below. The shares of Restricted Stock are subject to all of the
terms and conditions as set forth herein, in the Restricted Stock Agreement
(attached hereto or previously provided to the Participant in connection with a
prior grant), and in the Plan, all of which are incorporated herein in their
entirety. Capitalized terms not otherwise defined herein shall have the meaning
set forth in the Plan.
Participant:
[Insert Participant Name]

Date of Grant:
[Insert Date of Grant]

Number of Shares
of Restricted Stock:
[Insert No. of Shares of Restricted Stock Granted]

Vesting Schedule:
Provided the Participant has not undergone a Termination at the time of each
applicable vesting date (or event):

one-third (1/3) of the Restricted Stock will vest on each of the first three
anniversaries of the Date of Grant; provided that in the event of a Change in
Control that occurs during Participant’s service with the Company, the
Restricted Stock, to the extent not then vested or previously forfeited or
canceled, will become fully vested.
*    *    *


1

--------------------------------------------------------------------------------







THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS RESTRICTED STOCK GRANT
NOTICE, THE RESTRICTED STOCK AGREEMENT AND THE PLAN, AND, AS AN EXPRESS
CONDITION TO THE GRANT OF SHARES OF RESTRICTED STOCK HEREUNDER, AGREES TO BE
BOUND BY THE TERMS OF THIS RESTRICTED STOCK GRANT NOTICE, THE RESTRICTED STOCK
AGREEMENT AND THE PLAN.


AMERICAN RENAL ASSOCIATES HOLDINGS, INC.
 
 
PARTICIPANT1
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Title:
 
 
 
 



























































        


1
To the extent that the Company has established, either itself or through a
third-party plan administrator, the ability to accept this award electronically,
such acceptance shall constitute the Participant’s signature hereof.
 



2

--------------------------------------------------------------------------------







RESTRICTED STOCK AGREEMENT
UNDER THE
AMERICAN RENAL ASSOCIATES HOLDINGS, INC.
2016 OMNIBUS INCENTIVE PLAN


Pursuant to the Restricted Stock Grant Notice (the “Grant Notice”) delivered to
the Participant (as defined in the Grant Notice), and subject to the terms of
this Restricted Stock Agreement (this “Restricted Stock Agreement”) and the
American Renal Associates Holdings, Inc. 2016 Omnibus Incentive Plan (the
“Plan”), American Renal Associates Holdings, Inc., a Delaware corporation (the
“Company”), and the Participant agree as follows. Capitalized terms not
otherwise defined herein shall have the same meaning as set forth in the Plan.
1. Grant of Shares of Restricted Stock. Subject to the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant the
number of shares of Restricted Stock provided in the Grant Notice. The Company
may make one or more additional grants of shares of Restricted Stock to the
Participant under this Restricted Stock Agreement by providing the Participant
with a new Grant Notice, which may also include any terms and conditions
differing from this Restricted Stock Agreement to the extent provided therein.
The Company reserves all rights with respect to the granting of additional
shares of Restricted Stock hereunder and makes no implied promise to grant
additional shares of Restricted Stock.
2. Vesting. Subject to the conditions contained herein and in the Plan, the
shares of Restricted Stock shall vest and the restrictions on such shares of
Restricted Stock shall lapse as provided in the Grant Notice. With respect to
any share of Restricted Stock, the period of time that such share of Restricted
Stock remains subject to vesting shall be its Restricted Period.
3. Issuance of Shares of Restricted Stock. The provisions of Section 9(d)(i) of
the Plan are incorporated herein by reference and made a part hereof.
4. Treatment of Shares of Restricted Stock Upon Termination.
(a) The provisions of Sections 9(b) of the Plan are incorporated herein by
reference and made a part hereof.
(b) If the Participant undergoes a Termination, then all unvested shares of
Restricted Stock shall be forfeited to the Company by the Participant for no
consideration as of the date of such Termination.
5. Company; Participant.
(a) The term “Company” as used in this Restricted Stock Agreement with reference
to employment shall include the Board, the Company and its Subsidiaries.
(b) Whenever the word “Participant” is used in any provision of this Restricted
Stock Agreement under circumstances where the provision should logically be
construed to apply to the executors, the administrators, or the person or
persons to whom the shares of Restricted Stock may be transferred by will or by
the laws of descent and distribution, the word “Participant” shall be deemed to
include such person or persons.


3

--------------------------------------------------------------------------------





6. Non-Transferability. The shares of Restricted Stock are not transferable by
the Participant except to Permitted Transferees in accordance with Section 14(b)
of the Plan. Except as otherwise provided herein, no assignment or transfer of
the shares of Restricted Stock, or of the rights represented thereby, whether
voluntary or involuntary, by operation of law or otherwise, shall vest in the
assignee or transferee any interest or right herein whatsoever, but immediately
upon such assignment or transfer the shares of Restricted Stock shall terminate
and become of no further effect.
7. Rights as Stockholder; Legend; Holdback of Dividends. The provisions of
Sections 9(b) and 9(e) of the Plan are incorporated herein by reference and made
a part hereof; provided, that any cash or in-kind dividends paid with respect to
the shares of Restricted Stock which have not, prior to the record date of the
dividend, become vested shall be withheld by the Company without interest and
shall be paid to the Participant only when, and if, such shares of Restricted
Stock shall become vested pursuant to Section 2.
8. Tax Withholding. The provisions of Section 14(d) of the Plan are incorporated
herein by reference and made a part hereof. In addition, the Committee, subject
to its having considered the applicable accounting impact of any such
determination, has full discretion to allow the Participant to satisfy, in whole
or in part, any additional income, employment and/or other applicable taxes
payable by the Participant with respect to an Award by electing to have the
Company withhold from the Restricted Stock that would otherwise be retained by
the Participant upon the vesting of the Award, shares of Common Stock having an
aggregate Fair Market Value that is greater than the applicable minimum required
statutory withholding liability (but such withholding may in no event be in
excess of the maximum statutory withholding amount(s) in the Participant’s
relevant tax jurisdictions).
9. Notice. Every notice or other communication relating to this Restricted Stock
Agreement between the Company and the Participant shall be in writing, and shall
be mailed to or delivered to the party for whom it is intended at such address
as may from time to time be designated by such party in a notice mailed or
delivered to the other party as herein provided; provided that, unless and until
some other address be so designated, all notices or communications by the
Participant to the Company shall be mailed or delivered to the Company at its
principal executive office, to the attention of the Corporate Secretary, and all
notices or communications by the Company to the Participant may be given to the
Participant personally or may be mailed to the Participant at the Participant’s
last known address, as reflected in the Company’s records. Notwithstanding the
above, all notices and communications between the Participant and any
third-party plan administrator shall be mailed, delivered, transmitted or sent
in accordance with the procedures established by such third-party plan
administrator and communicated to the Participant from time to time.
10. No Right to Continued Service. This Restricted Stock Agreement does not
confer upon the Participant any right to continue as an employee, director or
service provider to the Company.
11. Binding Effect. This Restricted Stock Agreement shall be binding upon the
heirs, executors, administrators and successors of the parties hereto.
12. Waiver and Amendments. Except as otherwise set forth in Section 13 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Restricted Stock Agreement shall be valid only if made in writing and
signed by the parties hereto; provided, however, that any such waiver,
alteration, amendment or modification is consented to on the Company’s behalf by
the Committee. No waiver by either of the parties hereto of their rights
hereunder shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.


4

--------------------------------------------------------------------------------





13. Governing Law. This Restricted Stock Agreement shall be construed and
interpreted in accordance with the laws of the State of Delaware, without regard
to the principles of conflicts of law thereof. Notwithstanding anything
contained in this Restricted Stock Agreement, the Grant Notice or the Plan to
the contrary, if any suit or claim is instituted by the Participant or the
Company relating to this Restricted Stock Agreement, the Grant Notice or the
Plan, the Participant hereby submits to the exclusive jurisdiction of and venue
in the courts of Massachusetts.
14. Plan. The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Restricted Stock Agreement,
the Plan shall govern and control.




5